Title: From George Washington to Tobias Lear, 25 November 1796
From: Washington, George
To: Lear, Tobias


                        
                            My dear Sir, 
                            Philadelphia 25th Novr 1796.
                        
                        Your letter of the 20th instt was received yesterday, and the principal design
                            of this is to cover the copy of a letter from Mr Van Vleck to me, respecting the reception
                            of Maria at the School for young Ladies in Bethleham. It will be necessary for you to fix
                            (for I presume it will be necessary that Mr Van Vleck should know) precisely, when she will
                            enter; for as he is pressed by others, and receiving Maria may be considered as a favour (at
                            this time) I would wish the matter to be regulated with punctuality.
                        As you, and Mr Pearce both, seems to think that the Security offered by Mr
                            Alexr Smith is, under present appearances, good, I will not now,
                            ask for any other, but as it may be in your way to discover without much enquiry or trouble,
                            how matters work in Alexandria before March; I would thank you for advice, if, in your
                            judgment, it shd become expedient for me to resort to further means for the security of the
                            sum which will be due to me at that time from him.
                        
                        I am sorry to hear your crop of Wheat turned out so indifferently—mine I expect
                            will be, proportionably, no better. But all these things only serve as evidences to convince
                            me, that if we were to reduce our cultivation, or rather grounds, to half the present
                            quantity, and manure & till that half well, that our profits would be greater; while
                            the other half would be improving. But this is a subject too copious for my present
                            occupations, to allow time to enter upon: and therefore I will add nothing further at this
                            time than that the family are all (except Mr Frestal) well, & unite in best wishes
                            for you & yours, with Dear Sir Your Sincere friend & affectionate Servt
                        
                            Go: Washington
                            
                        
                    